191 F.2d 624
PACIFIC MUTUAL LIFE INSURANCE COMPANY of California, Plaintiff,v.Dorothy May Groscup ROTONDO, Ada May Greenwood,Defendants-Appellees, and Genevieve A. Greenwood,Defendant-Appellant.
No. 10474.
United States Court of Appeals Third Circuit.
Argued Oct. 2, 1951.Decided Oct. 5, 1951.

Alexander D. Hanko, Dumont, N. J., for appellant.
Harvey G. Stevenson, East Orange, N. J.  (Stevenson, Willette & McDermitt, East Orange, N. J., on the brief), for defendants-appellees.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court will be affirmed on the opinion of Judge Meaney sitting below, 96 F. Supp. 197.